Citation Nr: 1643639	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-35 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for fractured pelvis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1989 to September 1989, May 1991 to September 1991, and August 1992 to December 1992

This matter comes before the Board of Veterans Appeals (Board) on appeal of a November 2009 rating decision of the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA). 

The Veteran was scheduled to appear for a hearing before a Veterans Law Judge in September 2016.  However, in August 2016, he withdrew his request a hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to afford the Veteran a contemporaneous VA examination to determine the current nature and severity of his fractured pelvis disability.  In this regard, the Board observes that he last underwent VA examination for this disability in September 2009.  Since then, the lay and medical evidence of record suggests that such disability may have increased in severity.  See September 2016 Veteran's Statement (alleging that his legs feel "even more" weak, he has difficulty walking, and he has fallen due in part to his fractured pelvis disability); and September 2016 VA spine examination (reflecting contemporaneous diagnostic reports showing possible further degenerative and other changes to the pelvis when compared to diagnostic reports cited in the September 2009 VA examination).  Additionally, the United States Court of Appeals for Veterans Claims recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The last September 2009 VA hip examination does not include such range of motion testing.  

Therefore, as the evidence suggests that the Veteran's symptomatology associated with his fractured pelvis disability may have increased in severity since the September 2009 VA examination, and that such examination does not include the range of motion testing as required by Correia, a remand is needed to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, VA treatment records from September 2015 to the present should also be obtained.  See 38 C.F.R. § 3.159 (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA treatment records from September 2015 to the present.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159 (e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected fractured pelvis.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner must describe current nature and severity of all manifestations of the Veteran's service-connected fractured pelvis disability, including consideration of any arthritis, ankylosis, limitation of extension and flexion of the thigh, impairment of the thigh, flail joint of the hip, and impairment of the femur.  The joint should also be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing and, where applicable, compared with the range of the opposite undamaged joint.

Additionally, the examiner must fully describe the functional effects, if any, caused by the Veteran's service-connected fractured pelvis disability on his ability to perform the mental and/or physical actions required for employment.

In offering the above requested opinions, the examiner is advised to consider and address only the manifestations of the fractured pelvis, excluding consideration of all manifestations of the Veteran's service-connected intervertebral disc syndrome (lumbosacral strain) and lower extremity radiculopathy disabilities, as these are not currently on appeal.

All opinions expressed should be accompanied by supporting rationale.

3.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the Veteran's claims based on the entirety of the evidence.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

